Robinson, J.
This is an action to determine adverse claims to a quarter section of land in Ramsey county. The plaintiffs and appellants aver that they have an estate and interest in the land, without in any way disclosing the nature of their title. The defendant by answer avers that she is the owner in fee simple of the land under a deed of conveyance made to her on April 25, 1917, by Frederick Becker, the owner of the land. It was stipulated that at the time of the making of the deed Frederick Becker was the owner of the land and á brother of the plaintiffs and the defendant; that he died on October 25, 1918.
The plaintiffs claim title as the heirs of Frederick Becker, and the defendant claims title as his grantee. The case presents no question only on the delivery of the deed. The plaintiffs contend that the delivery was conditional, and not effectual, because the grantee did not record her deed or take possession of the land till after the decease of her brother, the grantor, and because of a secret intent to give back *560the title to the grantor in case -he should survive the defendant. As the evidence shows beyond any dispute, she did not take possession of the land or record the deed until after the death of the grantor; and it may well be inferred and conceded that she had in her mind a secret purpose to give back the land to her brother in case he should survive her; but that was merely her own thought, and it was in no manner communicated to her brother, and it did not in any manner affect her title to the land. The grantor made the deed in good form, granting tho land to the defendant, her heirs, and assigns forever. Excepting the printed form, the deed is written with pen and ink. It is signed by two witnesses and duly acknowledged. As the testimony of attorney Henry G. Middaugh shows, he was long intimately acquainted with the parties. He drew the deed; it was signed and acknowledged and delivered in his presence. Becker turned to his sister, saying, “Here is the deed,” or words to that effect, and she took it and kept it,—and such is the testimony of Mrs. Way, and it stands uncontradicted. Hence, there is no reason for spinning out a lengthy discussion.
Judgment affirmed.